Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether each of the one or more magnetic field profiles providing an optimized gradient result from the magnetic field which is applied and varied, and “the optimized gradient of the magnetic field” lacks antecedent basis and is inconsistent with recitation of such optimized gradient being provided from one or more magnetic field profiles. Also, “the vertical axis” lacks antecedent basis.
In claim 3, “the one or more magnets” and “the total magnetic field” each lack antecedent basis, such magnets being first recited in dependent claim 2 rather than claim 1 from which claim 3 depends.
In claim 4, “to exploit an inner well of the volume” is unclear in meaning.
In claim 5, “resuspending” is vague and indefinite, since neither claims 1 or 5 recite the beads originally being in suspension, and it is unclear whether recitation of providing of an optimized gradient of the magnetic field, refers to the same or different magnetic field profile(s) or optimized gradient as that introduced in claim 1.
In claim 6, “one or more substance” is non-idiomatic.
In claim 7, it is questioned whether the recited additional layer (singular) actually concerns a plurality of one of fluids, oils, gels or solutions (plural), as recited.

In claim 11, it is unclear what is meant by “total magnetic field” and whether this refers to the same “magnetic field” introduced in claim 1; also “the bead” lacks antecedent basis and is inconsistent with “beads” (plural) in claim 1, “the maximum intensity” also lacking antecedent basis.
In each of claims 12 and 13, it is unclear whether the recited “combination of magnetic field profiles” concerns the same or different profile(s) than introduced in claim 1, and it is also unclear what is meant by “exploiting” in claim 13.
In claim 15, recitation of the “magnet(s) being configured to be modulated, etc. is incomplete, since other apparatus structure including a controller and/or structure for moving the magnets would be necessary to achieve the recited applying of varying magnetic field and separation of beads from liquid. Also, “the vertical axis” lacks antecedent basis.
 In claim 16, recitation of the “magnet(s) being configured to be moved, etc. is incomplete, since other apparatus structure including at least structure for moving the magnet(s) would be necessary to achieve the recited results.
In claim 17, “the total magnetic field gradient” lacks antecedent basis and is unclear in meaning relative to “optimized gradient” as recited in claim 15.
In claim 19, “the magnet” lacks antecedent basis and is inconsistent with “one or more magnets” in claim 15.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,788,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘503, each taken in combination, commonly recite methods for separating beads within a volume or within a tip of a liquid handler, by application of a magnetic field, creating one or more magnetic profiles which vary over time, to provide an optimized gradient of the field along a vertical axis, or corresponding apparatus for performing such method, as well as additional method steps and corresponding apparatus pertaining to performing dynamic sweeps of the liquid, exploiting an inner well of the volume, moving the beads between different fluids or layers of fluids and adding an additional layer to the liquid so as to minimize diffusion.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al patent 5,897,783 (Howe) in view of Kitazawa et al patent 5,733,458 (Kitizawa). Howe discloses:
  A method for separating beads, comprising:
providing a liquid containing bead particles into a volume (pellet region 22 or 20 of vessel 20, wherein at least some beads have magnetic properties (figures 2a & 2b and column 2,lines 61-64, and column 3, lines 27-33, column 4, lines 58-60 and column 5, lines 37-42);
applying a magnetic field to at least a portion of the volume (column 5, lines 62-66 and column 6, lines 21-24); 
wherein one or more magnetic field profiles provide an optimized gradient of the magnetic field along the vertical axis of the volume (column 5, lines 62-66 and column 6, lines 21-24); and
separating the magnetic beads from the liquid into a bead cluster by action of the optimized gradient of the magnetic field (also see column 2, lines 61-67, column 4, lines 31-45 and column 5, lines 37-42.
Howe lacks recitation of varying the magnetic field applied onto the volume over time. Kitizawa discloses collecting particles in a volume of liquid by applying magnetic field profiles which are varied over time (column 7, line 56-column 8, line 1 and column 
For claim 5, Howe further discloses resuspending of the separated beads by the applied magnetic field. Claim 5 further differs by requiring varying the magnetic field applied onto the volume over time. Kitizawa discloses collecting particles in a volume of liquid by applying magnetic field profiles which are varied over time (column 7, line 56-column 8, line 1 and column 9, lines 49-64). It would have been obvious to one of ordinary skill in the solids-liquid separation arts to have modified the Howe method, by incorporating such varying of the applied magnetic field over time, so as to facilitate movement of the liquid containing the particles or beads and so as to change the distribution of solid particles in the liquid to accomplish enhanced concentration and precipitation.
Howe further suggests: 
	for claims 2 and 3, the magnets being configured to be mounted for movement relative to the volume in order to separate the collected pellet of beads after collection by automated movement or “dynamic sweeping” (column 1, lines 43-47; column 3, lines 44-48 and column 5, lines 59-61);
for claims 3, 9 and 11, the volume of the cluster or pellet of the collected beads being within a tip region 26 of a liquid handler vessel or centrifuge 20 for claim 9, and such volume inherently defining a region of maximum intensity of the applied magnetic field or gradient to which the beads are moved for collection (see figure 2B and column 4, lines 8-19) for claims 3 and 11;
for claim 4, the collecting or “exploiting” being within an inner well of the volume (column 1, lines 52-54);
for claim 8, evacuating the collected, clustered magnetic beads at a controlled flow rate, in order to avoid generation of turbulences and large shearing forces at 
for claims 12 and 13, an embodiment comprising an array of at least 4-6 magnets surrounding a work station defining the volume, which would inherently generate a more complex, plurality of magnetic field gradients, which are combined or exploited in concentrating the bead particles to a cluster (column 6, lines 21-24 and 52-56 and column 7, lines 52-56); and
for claim 14, the magnets being partially surrounded by a field concentrator plate, or “magnetic shield”, for concentrating or directing the magnetic field (column 3, lines 59-64).
For claim 10, the varied magnetic field applied by Howe having a vertical component, inherently includes one or more points of maximum magnetic intensity over the vertical component of the volume, and Howe also discloses the greatest magnetic intensity being at the top of the volume comprising a cylindrical aperture (column 7, lines 55-56).

Claim 15 and the other apparatus claims differ from Howe by requiring recitation of the apparatus being operable for varying the magnetic field applied onto the volume over time. Kitizawa discloses collecting particles in a volume of liquid by applying magnetic field profiles which are varied over time (column 7, line 56-column 8, line 1 and column 9, lines 49-64). It would have been obvious to one of ordinary skill in the solids-liquid separation arts to have modified the Howe method, by incorporating such varying of the applied magnetic field over time, so as to facilitate movement of the liquid containing the particles or beads and so as to change the distribution of solid particles in the liquid to accomplish enhanced concentration and precipitation.
Howe further teaches or suggests:
for claim 16, the magnets being configured to be mounted for movement relative to the volume in order to separate the collected pellet of beads after collection by automated movement or “dynamic sweeping” (column 1, lines 43-47; column 3, lines 44-48 and column 5, lines 59-61);
for claims 17 and 20, the volume of the cluster or pellet of the collected beads being within a tip region 26 of a liquid handler vessel or centrifuge 20 and such volume inherently defining a region of maximum intensity of the applied 
for claim 18, an embodiment comprising an array of at least 4-6 magnets surrounding a work station defining the volume, which would inherently generate a more complex, plurality of magnetic field gradients, which are combined or exploited in concentrating the bead particles to a cluster (column 6, lines 21-24 and 52-56 and column 7, lines 52-56); and
for claim 19, the magnets being partially surrounded by a field concentrator plate, or “magnetic shield”, for concentrating or directing the magnetic field (column 3, lines 59-64).
		ALLOWABLE SUBJECT MATTER
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 would distinguish in view of further recitation of the liquid comprising different layers of liquids having one or more substances of interest, wherein the movement of beads from one fluid to another of the fluids mixes or changes a concentration of one or more substances being achieved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Sista et al PGPUBS Document US 2015/0107995 teaches additional forms of magnetic shields surround magnets which induce a gradient field; Gandini et al patent 9,753,029 discusses flow rate manipulation for separations involving magnetic beads; and Dolan et al patent 5,985,153 discusses sweep techniques concerning gradient magnetic separations.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/15/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778